     Case 3:20-cv-00954-MMA-KSC Document 48 Filed 12/10/20 PageID.302 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    RANDALL SCOTT MCGRAW,                                 Case No. 20-cv-954-MMA (KSC)
10                                         Plaintiff,
                                                            ORDER GRANTING JOINT
11    v.                                                    MOTION FOR LEAVE TO FILE
                                                            FIRST AMENDED COMPLAINT
12    PACIFICA ASHWOOD LLC,
13                                      Defendant.          [Doc. No. 47]
14
15
16          Randall Scott McGraw (“Plaintiff”) and Pacifica Ashwood LLC (“Pacifica”)
17    (collectively, “the parties”) jointly move for leave to allow Plaintiff to file a First
18    Amended Complaint (“FAC”) pursuant to Federal Rule of Civil Procedure 15(a)(2). See
19    Doc. No. 47. Good cause appearing, the Court GRANTS the parties’ joint motion.
20    Accordingly, the Court DIRECTS the Clerk of Court to file Plaintiff’s FAC (Doc. No.
21    47-1 at 3–16) as a separate docket entry. Pursuant to the parties’ motion, Pacifica’s
22    Answer to the original Complaint is deemed to be its Answer to the FAC. See Doc. No.
23    47 at 2; see also KST Data, Inc. v. DXC Tech. Co., 980 F.3d 709, 715 (9th Cir. 2020) (“A
24    defendant is not required to file a new answer to an amended complaint when the
25    allegations in the amended complaint do not ‘change the theory or scope of the case.’”)
26          IT IS SO ORDERED.
27    Dated: December 10, 2020
28

                                                        1
                                                                                   20-cv-954-MMA (KSC)
